DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gas bubble removal means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the coil is wrapped around an insertable portion of the ECD” and this is unclear if this is an additional insertable portion or meant to be the same insertable portion as recited in as “an insertable portion” recited in line 2 of claim 1 from which claim 5 depends.  For the purpose of the application of prior art, this limitation has been interpreted as meant to be the same insertable portion.  It is suggested that this claim be amended to --the coil is wrapped around the insertable portion of the ECD--.
Claim 22 recites “the ingress portion of the cooling fluid and an egress portion of the cooling fluid.”   The claim lacks antecedent basis of “the ingress portion.”  Additionally, it is unclear what the ingress and egress portions are of.  Are they of the cooling fluid circuit?  Are they of the cooling fluid channel?  For the purpose of the application of prior art these limitation have been interpreted as --an ingress portion of the cooling fluid channel and an egress portion of the cooling fluid channel-- and it is suggested that the claims be amended as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2009/0018446 A1 to Medan et al. (Medan).
Regarding claim 1, Medan teaches an endorectal cooling device (Fig. 6) comprising an elongated body (600) having an insertable portion for insertion into a rectum of a patient and an external portion that remains external to the rectum (Fig. 6), the insertable portion having an external cooling surface (621), a cooling fluid circuit  in the elongated body that extends from the external portion to the insertable portion (Fig. 6), the cooling fluid circuit circulating a cooling fluid to regulate a temperature of the cooling surface ([0005, 0066]), and a gas bubble removal means (opening of 622) disposed on or defined in the cooling surface ([0051]).
Regarding claim 2, Medan teaches the device of claim 1 as well as wherein the case bubble removal means comprises a tube (622).
Regarding claim 3, Medan teaches the device of claim 1 as well as wherein the tube is fluidly coupled to a vacuum pump ([0062]) and at least one hole is defined in the tube or the coil ([0052]).
Regarding claim 4, Medan teaches the device of claim 1 as well as wherein the at least one hole is aligned with a rectal wall proximal to a prostate (Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medan in view of US 9,498,274 B2 to Burnett et al. (Burnett).
Regarding claim 9, Medan teaches the device of claim 1, as well as Medan teaching fluidly coupling via a tube (622), but not wherein the gas bubble removal means comprises a mesh structure disposed in a gap in the cooling surface and wherein the mesh structure is fluidly coupled to a vacuum pump via the tube.  Burnett teaches an analogous device (Fig. 12) to that of Medan and teaches drawing a vacuum along the entire length of the balloon through perforations which may be utilized to remove air, fluids or other particulate between the outer wall of the balloon and the tissue to improve thermal transfer (Col. 18, lines 21-30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the plurality of holes coupled to a low-pressure source of Burnett to allow for the removal of air, fluids or other particulate between the outer wall of the balloon and the tissue to improve thermal transfer (Col. 18, lines 21-30).
Regarding claim 11, Medan teaches the device of claim 1 as well as a gas bubble removal channel (622) defined in a housing of the ECD (Fig. 6), but not wherein the gas bubble removal means comprises a plurality of holes defined in the cooling surface and coupled to a low-pressure source.  Burnett teaches an analogous device (Fig. 12) to that of Medan and teaches drawing a vacuum along the entire length of the balloon through perforations which may be utilized to remove air, fluids or other particulate between the outer wall of the balloon and the tissue to improve thermal transfer (Col. 18, lines 21-30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the plurality of holes coupled to a low-pressure source of Burnett to allow for the removal of air, fluids or other particulate between the outer wall of the balloon and the tissue to improve thermal transfer (Col. 18, lines 21-30).
Regarding claims 12 and 14, Medan teaches an endorectal cooling device (Fig. 6) comprising an elongated body (600) having an insertable portion for insertion into a rectum of a patient and an external portion that remains external to the rectum (Fig. 6), the insertable portion having an external cooling surface (621), a gas bubble removal channel (622) defined in the elongate body (Fig. 6), a gas bubble removal means (opening of 622) disposed on or defined in the cooling surface ([0051]) and extending from the cooling surface to the gas bubble removal channel (Fig. 6),  and a cooling fluid circuit defined in the elongated body that extends from the external portion to the insertable portion (Fig. 6), the cooling fluid circuit in thermal communication with the cooling surface ([0005, 0066]).  However, Medan is silent with respect to the gas bubble removal means comprises a plurality of holes defined in the cooling surface and coupled to a low-pressure source.  Burnett teaches an analogous device (Fig. 12) to that of Medan and teaches drawing a vacuum along the entire length of the balloon through perforations which may be utilized to remove air, fluids or other particulate between the outer wall of the balloon and the tissue to improve thermal transfer (Col. 18, lines 21-30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the plurality of holes coupled to a low-pressure source of Burnett to allow for the removal of air, fluids or other particulate between the outer wall of the balloon and the tissue to improve thermal transfer (Col. 18, lines 21-30).
Regarding claim 13, the combination teaches the device of claim 12, but not wherein the low-pressure source comprises a Venturi structure that is formed in a proximal end of the elongated body.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a Venturi structure for the vacuum source, since applicant has not disclosed that the Venturi structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with either the vacuum or Venturi.   
Regarding claim 15, the combination teaches the device of claim 12, as well as Medan teaching wherein the cooling fluid circuit includes a cooling fluid channel that extend in a loop from a proximal end to a distal end of the elongated body (620 is inflated and deflated with coolant [0053, 0066] and the channel is defined as between the probe body and the balloon).
Regarding claim 16, the combination teaches the device of claim 15 as well as Medan teaching wherein the cooling fluid channel is disposed between the cooling surface and the gas bubble removal channel (Fig. 6 and [0053]).
Regarding claim 17, the combination teaches the device of claim 16 as well as wherein an internal wall defines the hole ([0052]), the internal wall extending to the gas bubble removal channel such that the hole is only fluidly connected to the gas bubble removal channel ([0052]).
Regarding claim 18, the combination teaches the device of claim 16, but not wherein each internal wall forms a cone that defines each hole.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a cone shape, since it has been held that that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 19, the combination teaches the device of claim 15 as well as Medan teaching an ultrasound coupling fluid channel (Fig. 19) defined in the elongate body, the ultrasound coupling fluid channel extending from the proximal end to the distal end of the elongated body ([0070]).
Regarding claim 20, the combination teaches the device of claim 19 as well as Medan teaching wherein an outlet (1910) of the ultrasound coupling fluid channel is disposed adjacent a distal end of the cooling surface ([0070]).
Regarding claim 21, the combination teaches the device of claim 19, but not specifically wherein an ingress portion of the cooling fluid channel is between the ultrasound coupling fluid circuit and the gas bubble removal channel.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the ingress portion as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 22, the combination teaches the device of claim 20, but not specifically wherein the gas bubble removal channel is between the ingress portion of the cooling fluid channel and an egress portion of the cooling fluid channel.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the gas bubble removal channel as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794